Wright, J.
The General Assembly has granted prosecutors the right of *22appeal from an adverse ruling on a motion to suppress evidence prior to final disposition of a criminal prosecution. Crim. R. 12(J) reads:
“* * * The state may take an appeal as of right from the granting of a motion for the return of seized property, or from the granting of a motion to suppress evidence if, in addition to filing a notice of appeal, the prosecuting attorney certifies that: (1) the appeal is not taken for the purpose of delay; and (2) the granting of the motion has rendered the state’s proof with respect to the pending charge so weak in its entirety that any reasonable possibility of effective prosecution has been destroyed.
“Such appeal shall not be allowed unless the notice of appeal and the certification by the prosecuting attorney are filed with the clerk of the trial court within seven days after the date of the entry of the judgment or order granting the motion. Any appeal taken under this rule shall be diligently prosecuted.
“If the defendant has not previously been released, he shall, except in capital cases, be released from custody on his own recognizance pending such appeal when the prosecuting attorney files the notice of appeal and certification.”
Additionally, R.C. 2945.67 provides a similar right to appeal:
“(A) A prosecuting attorney, village solicitor, city director of law, or the attorney general may appeal as a matter or [of] right any decision of a trial court in a criminal case, or any decision of a juvenile court in a delinquency case, which decision grants a motion to dismiss all or any part of an indictment, complaint, or information, a motion to suppress evidence, or a motion for the return of seized property or grants post conviction relief pursuant to sections 2953.21 to 2953.24 of the Revised Code, and may appeal by leave of the court to which the appeal is taken any other decision, except the final verdict, of the trial court in a criminal case or of the juvenile court in a delinquency case.
“(B) In any proceeding brought pursuant to division (A) of this section, the court shall, in accordance with Chapter 120. of the Revised Code, appoint the county public defender, joint county public defender, or other counsel to represent any person who is indigent, is not represented by counsel, and does not waive his right to counsel.”
In State v. Davidson (1985), 17 Ohio St. 3d 132, 17 OBR 277, 477 N.E. 2d 1141, at the syllabus, we defined “motion to suppress” as used in Crim. R. 12(J) to include “[a]ny motion, however labeled, which, if granted, restricts the state in the presentation of certain evidence and, thereby, renders the state’s proof with respect to the pending charge so weak in its entirety that any reasonable possibility of effective prosecution has been destroyed * * *.”
Davidson involved a pretrial motion in limine seeking to exclude evidence, not due to constitutional infirmity, but rather, under the Rules of Evidence. We made no comment in Davidson as to the applicability of Crim. R. 12(J) to evidentiary rulings at trial. Today, we are asked to decide whether a prosecutor may file a Crim. R. 12(J) appeal during trial.
The defendant argues that a mid-trial evidentiary ruling is not a final appealable order and, hence, not appealable -until final disposition of the case. The defendant further argues that because the state cannot appeal during trial, the subsequent dismissal for failure to prosecute coupled with the Double Jeopardy Clause bars reprosecution.
*23I
The defendant’s arguments point directly to the problem that Crim. R. 12(J) was designed to address. A criminal defendant prejudiced by an adverse evidentiary ruling has the absolute right of appeal after conviction, and, if successful, may obtain meaningful relief. Prior to the adoption of Crim. R. 12(J), the state lacked this remedy. If the state was prejudiced by an adverse evidentiary ruling resulting in an acquittal, the state had no meaningful recourse, as the Double Jeopardy Clause barred retrial. In response, the adoption of Crim. R. 12(J) and enactment of R.C. 2945.67 were designed to preclude the loss of a worthy criminal case solely due to an erroneous ruling by a trial court.
While we have not previously considered whether a Crim. R. 12(J) appeal lies mid-trial, the state faces the same prospect of losing cases due to mistaken evidentiary rulings during trial as it does before trial. Once trial has begun, however, the defendant has an important interest in having his or her case decided by the jury impaneled to hear same. This interest arises from a defendant’s right to a speedy trial and a defendant’s double jeopardy guarantee to be free from multiple prosecutions. However, this interest is not absolute. See United States v. Scott (1978), 437 U.S. 82; State v. Calhoun (1985), 18 Ohio St. 3d 373, 18 OBR 429, 481 N.E. 2d 624.
We are thus faced with the question of whether the defendant’s interest in an uninterrupted trial outweighs the state’s interest in effective prosecutions. Because of the procedural safeguards provided by certification, we hold that Crim. R. 12(J) allows for expedited appeals of evidentiary rulings during trial without impermissibly infringing upon a defendant’s interest in an uninterrupted trial.
Crim. R. 12(J) does not provide the state with an unfettered right of appeal. The certification element of Crim. R. 12(J) provides the defendant with protection from prosecutorial abuse and harmonizes the appeal with the final order requirement of the Ohio Constitution.1 Under Crim. R. 12(J) the state must certify that the appeal is not taken for the purpose of delay and that the complained-of ruling destroys the state’s case. Because the state certifies that the ruling destroys its case, the ruling is, in essence, a final order.
II
We next turn to defendant’s double jeopardy argument. The appellate court held that the prohibition against double jeopardy attached to the mid-trial dismissal for failure to prosecute. Although the guarantee against double jeopardy generally attaches upon impanelment of the jury, it is not absolute at that point. Scott, supra; Calhoun, supra. In Scott, the United States Supreme Court held that double jeopardy protection is not absolute until there is a dismissal or acquittal based upon a factual finding of innocence. Id. at 96-97. Scott ultimately held that retrial is permissible after the guarantee against double jeopardy has attached where the defendant has sought a termination of the proceedings on grounds other than the state’s failure of proof. Id. at 101. *24Similarly, in Calhoun, we held that retrial was not barred by the Double Jeopardy Clause where a trial court erroneously dismissed an indictment at trial on the grounds that the statute establishing the crime was unconstitutionally vague. Calhoun, supra, at syllabus.
Today, we are asked whether double jeopardy bars retrial where a trial court, after ruling on a defendant’s objection to evidence crucial to the state’s case, erroneously precluded the state from taking a Crim. R. 12(J) appeal and subsequently dismissed criminal charges for a failure to prosecute. Because the Crim. R. 12(J) appeal and subsequent dismissal for failure to prosecute were precipitated by the defendant’s objection, in light of Scott and Calhoun, we hold that the Double Jeopardy Clause does not bar reprosecution where a criminal prosecution is dismissed for failure to prosecute after the trial court has erroneously required the state to proceed with trial despite the state’s properly filed Crim. R. 12(J) appeal. See, generally, Annotation (1989), 95 L. Ed. 2d 924; Annotation (1985), 40 A.L.R. 4th 741.
Therefore, the judgment of the court of appeals is reversed and this cause is remanded to that court for consideration of the state’s appeal of the evidentiary ruling.

Judgment reversed and cause remanded.

Moyer, C.J., Sweeney, Holmes and Douglas, JJ., concur.
Douglas, J., concurs separately.
H. Brown and Re snick, JJ., dissent.

 Section 3(B)(2), Article IV of the Ohio Constitution reads in part:
“Courts of appeals shall have such jurisdiction as may be provided by law to review and affirm, modify, or reverse judgments or final orders, of the courts of record inferior to the court of appeals within the district * * *[.]”